Citation Nr: 1520229	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for lumbar spine degenerative disc disease, rated as noncompensable from June 22, 2007 and as 20 percent from August 14, 2008.

2.  Entitlement to an initial increased rating for left plantar fasciitis, rated as noncompensable from June 22, 2007 and as 10 percent from August 14, 2008.  

3.  Entitlement to an initial increased rating for right plantar fasciitis, rated as noncompensable from June 22, 2007 and as 10 percent from August 14, 2008.

4.  Entitlement to an initial compensable rating for left varicocele with bilateral epididymal cysts.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial compensable rating for left corneal scar, residual of shrapnel injury.

7.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for dizziness.

9.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of right eye shrapnel injury.

10.  Entitlement to service connection for residuals of right eye shrapnel injury.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970 and from February 1981 to August 1985.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from February 2009, July 2009, and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2012, the RO denied entitlement to aid and attendance for the Veteran's spouse.  The Veteran did not disagree with this decision and the issue is not for consideration.  

In June 2007, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the American Legion.  In January 2009, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming a private agent.  The representation was limited to his PTSD claim.  In July 2009, the RO granted service connection for PTSD and advised the agent of same.  Thereafter, the Veteran disagreed with the rating assigned and perfected an appeal of this issue.  

In January 2015, a travel board hearing was held before the undersigned Veterans Law Judge (VLJ).  At that time, the Veteran was accompanied by his American Legion representative who assisted him with all issues, to include the rating assigned for PTSD.  The Veteran did not indicate representation on that issue by an agent.  Under these circumstances, the Board finds that the limited representation applied only to the initial service connection claim for PTSD.   

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine, left and right foot plantar fasciitis, bilateral hearing loss, left corneal scar, and PTSD; entitlement to service connection for dizziness; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left varicocele with bilateral epididymal cysts is not manifested by dysfunction of the genitourinary system; the disability picture more nearly approximates a painful scar by way of analogy.  

2.  In January 2009, the RO denied service connection for right eye shrapnel injury because the evidence submitted was not new and material.  The Veteran did not appeal this decision and it is final.  

3.  Evidence associated with the record since the January 2009 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for residuals of right eye shrapnel injury.  

4.  The Veteran participated in combat and his reports of a right eye injury are consistent with the circumstances of his service.  

5.  Resolving reasonable doubt in the Veteran's favor, there is evidence of a right corneal scar related to his combat injury.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no more, for left varicocele with bilateral epididymal cysts, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.115a, 4.115b, 4.118, Diagnostic Code 7804 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

2.  The January 2009 rating decision, which determined that new and material evidence had not been submitted to reopen the claim of service connection for residuals of right eye shrapnel injury, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of right eye shrapnel injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  A right corneal scar, residual of shrapnel injury, was incurred during active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen and grant service connection for residuals of right eye shrapnel injury, a detailed discussion as to how VA satisfied its duties to notify and to assist regarding that issue is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The appeal regarding the initial rating assigned for left hydrocele with bilateral epididymal cysts is a downstream issue.  As service connection, an initial rating and an effective date have been assigned, the notice requirements of § 5103A have been met.  Notwithstanding, by letter dated in August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The claim was most recently readjudicated in the January 2013 supplemental statement of the case.  

The claims folder contains service treatment records and VA medical center records.  Information in the claims folder shows the Veteran is receiving benefits from the Social Security Administration based on retirement age, not disability.  Thus, the Board declines to remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Veteran was provided relevant VA examinations in January 2008, January 2009 and December 2012.  Objective evidence does not show worsening since the last examination nor does the Veteran assert as such.  The examinations are adequate and additional examination is not needed.  

The Veteran provided testimony at a Travel Board hearing in January 2015.  The VLJ's actions at the hearing supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication.  38 C.F.R. § 3.159.  

Analysis

New and material evidence 

In January 2008, the RO denied service connection for right eye shrapnel injury essentially based on a finding that there was no evidence that the claimed condition existed.  In January 2009, the RO again denied the claim because the evidence submitted was not new and material.  Specifically, because the Veteran did not submit any medical records showing that he had a right eye shrapnel injury and because the records he did submit were previously considered.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2010, the Veteran submitted a VA Form 9, which the RO construed to include a claim to reopen.  In October 2010, the RO confirmed and continued the previous denial of service connection for right eye shrapnel injury, now claimed as double vision.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence of record at the time of the January 2009 rating decision included service treatment records, VA examination, and statements from the Veteran.  Relevant evidence received since the final January 2009 decision includes VA examinations, VA treatment records, and the Veteran's testimony.  

Service treatment records show that in November 1969, the Veteran was wounded while firing an M-60 and sustained metal fragments to the cornea of the left eye.  A June 1984 record shows old corneal scars both eyes.  

On VA examination in January 2008, the Veteran reported that he had an M-60 round explode in his face causing injury to both eyes.  He had surgery in the left eye and had shrapnel removed out of both eyes.  Vision was 20/20 in the right eye with normal visual fields.  Diagnosis was corneal scar left eye.  

In an August 2008 statement, the Veteran reported that his eyes have scars from an M-60 machine gun "cook off".  

On VA examination in January 2009, diagnosis included normal ocular examination right eye, no evidence of past injury noted.  The examiner stated that the Veteran reported being able to see "scars" from shrapnel injury in both eyes.  The examiner told him that the symptoms were likely related to age-related vitreal changes (floaters) previously noted.  

On VA examination in August 2010, diagnosis was (1) corneal scar left eye; (2) dry eye/tear film deficiency/mild meibomianitis both eyes; and (3) mild cataracts both eyes.  The examiner discussed the Veteran's history and medical records in detail.  It was noted that service records documented injury to the left eye only.  An ocular examination in 1984, while also on active duty, noted "old corneal scars [both eyes]." The examiner stated that subsequent eye examinations between June 2007 and June 2010 by five different eye care providers, to include this examiner and two corneal specialists, did not detect any right eye scarring.  On follow-up visit to one of the corneal specialists in July 2010, however, there was a small scar appreciated in the peripheral portion of the Veteran's right cornea.  The examiner stated that any significance of this finding and its possible impact on vision would be countered by the fact that one month earlier, this same specialist noted the Veteran reported his symptoms in both eyes while looking through a pinhole occluder which would negate any peripheral scarring.  The examiner provided the following opinion:

Consequently, veteran's symptoms described as "double vision, bilateral monocular diplopia/distortion, ghosting, or shadowing" are less likely as not due to his combat-related ocular injury (noted scarring is in periphery, outside visual axis, and lack of impact on current symptoms confirmed by presence of symptoms even with use of pinhole occluder) and at least as likely as not related to his documented meibomianitis/dry eye (which involves glands along his lid margin and can contribute to a tear film deficiency) and his early cataracts [both eyes].  Veteran achieves 20/20 visual acuity [both eyes], and his visual field is full by confrontation [both eyes].

On VA examination in November 2012, under Section V (scarring and disfigurement), the examiner noted corneal scars left greater than right, both faint, both in periphery - outside visual axis.  

At the Travel Board hearing, the Veteran testified that his right eye was wounded the same time as the left.  He indicated that he experiences double vision.  He also argued that the examiner did not have the right equipment to check his eyes.  

The Board acknowledges that the Veteran previously claimed his right eye was wounded at the same time as the left.  At the hearing, however, he provided additional details regarding the injury and subsequent treatment and he also reported current problems with double vision.  The Board further notes that recent examinations note scarring in the peripheral portion of the right cornea.  Resolving reasonable doubt in the Veteran's favor, the Board finds this additional evidence to be new and material and the claim is reopened.  See Shade.  

Service connection 

Having reopened the claim, the Board will consider it on the merits.  The Veteran is not prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see 38 C.F.R. § 3.304(d). 

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service records show that the Veteran was awarded a Purple Heart for a shrapnel injury to the left eye in November 1969.  The Veteran has consistently reported that he also had shrapnel in his right eye as a result of the injury.  He is a combat veteran and his reports are consistent with the circumstances of his service.  For purposes of this decision, the Board concedes a right eye injury.  See 38 U.S.C.A. § 1154(b).  

In determining whether there is any current disability, the Board acknowledges that the record contains conflicting evidence.  That is, multiple examinations indicate there is no corneal scarring on the right.  However, the August 2010 examiner indicated that in July 2010, a corneal specialist noted a small scar in the peripheral portion of the right cornea.  The November 2012 examiner noted corneal scars in both eyes.  The evidence is at least in equipoise as to whether there is current disability.  

As concerns nexus, the August 2010 VA examiner described the combat-related ocular injury as peripheral scarring, not in the visual axis.  The Veteran is already service-connected for left corneal scar, residual of shrapnel injury.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is also warranted for right corneal scar, residual of a shrapnel injury.  38 C.F.R. § 3.102.  The Board notes that the right eye scar is in the periphery and that claimed visual impairments, to include double vision, have not been related to the corneal scarring.  See August 2010 VA eye examination.  The level of visual impairment due to the now service-connected right eye corneal scar is a rating issue to be addressed by the AOJ.  

Rating for left varicocele with bilateral epididymal cysts

In February 2009, the RO granted service connection for left varicocele with bilateral epididymal cysts and assigned a noncompensable rating from June 22, 2007.  The Veteran disagreed with the rating and perfected this appeal.  

The Veteran underwent an echogram of the scrotum in July 2007.  Impression was as follows:

Right testicle 5.5 cm x 3.4 x 2.9 cm, left testicle 5.6 x 3.5 x 2.6 cm.  Normal intratesticular blood flow bilaterally.  Prominent vessels that increase in flow upon Valsalva maneuver in left hemiscrotum consistent with varicocele.  Sub cm cysts noted in association with left mediastinum testis.  No suspicious solid intratesticular lesions.  Bilateral epididymal head cysts.  Small bilateral hydroceles.  

On VA genitourinary examination in January 2008, the Veteran reported occasional discomfort in the left testes during intercourse.  He did not have lethargy, weakness, urinary frequency, dysuria, urinary incontinence, or recurrent urinary tract infections.  Physical examination noted a right epididymal cyst and grade I/II left varicocele.  There was decreased peripheral sensation.  Diagnosis was bilateral small epididymal cysts and left varicocele.

On VA examination in January 2009, the Veteran stated he has good days and bad days.  Increased activity seems to affect it some, but his bladder worked well and he denied erectile dysfunction.  He did not have any urinary symptoms, urinary leakage, recurrent urinary tract infections, obstructed voiding, or renal dysfunction.  On physical examination, the left scrotum was significantly enlarged versus the right secondary to the varicocele.  Diagnosis was (1) left varicocele; and (2) small (sub cm) bilateral epididymal head cysts.  

The Veteran most recently underwent a VA examination in December 2012.  Diagnosis remained left varicocele with bilateral epididymal cysts.  The Veteran reported recurrent pain over the left varicocele and bilateral epididymal cysts.  There was no voiding dysfunction, urinary tract/kidney infection, or erectile dysfunction.  On physical examination, the testes were abnormal.  The right testicle had an epididymal cyst and the left testicle had an epididymal cyst and varicocele.  The epididymis was tender to palpation on both sides.  

At the January 2015 hearing, the Veteran testified that his left testicle was enlarged.  He cannot wear a support because of the irritation.  He is always adjusting his underwear and he has to be careful when he sits down and it is painful.  He described the pain as an 8 or 9 out of 10.  He did not feel that the rating schedule fit his condition and he thought VA was wrong in rating the condition as atrophy.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected disability is not specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

The RO rated the Veteran's disability pursuant to Diagnostic Code 7523.  Under this provision, complete atrophy of one testicle is noncompensable.  Complete atrophy of both warrants a 20 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  

Diagnostic Code 7523 is not analogous to the Veteran's condition in that he does not have testicular atrophy.  On the contrary, his left testicle is enlarged. 

The Veteran does not have dysfunction of the genitourinary system such as renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding or urinary tract infection.  38 C.F.R. § 4.115a (2014).  The Board has reviewed the conditions under 38 C.F.R. § 4.115b and does not find a diagnosis that sufficiently represents the Veteran's disability.  

On review, the Veteran reports pain and impairment associated with sitting due to his service-connected condition.  Objective evidence shows an enlarged testicle due to the varicocele as well as epididymal cysts.  Resolving reasonable doubt in his favor, the Board finds that the disability picture more nearly approximates an initial 10 percent rating as analogous to painful scarring.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008, 2014).  This is the maximum schedular rating for one painful scar under either version of the diagnostic code.  The Board finds no basis for a higher schedular rating under any other diagnostic code and a staged rating is not warranted.  See Fenderson. 

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the assigned diagnostic code contemplates the Veteran's complaints of pain and tenderness.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the left hydrocele with bilateral epididymal cysts, the Veteran is service-connected for PTSD, lumbar spine degenerative disc disease, tinnitus, right and left plantar fasciitis, bilateral hearing loss, and left corneal scar.  Service connection for right corneal scar was also granted herein.  The only issue being considered at this time is the evaluation for the left varicocele with bilateral epididymal cysts.  Accordingly, that is the only disability the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of right eye shrapnel injury is reopened, and service connection for right corneal scar, residual of a shrapnel injury, is granted.  

An initial 10 percent rating for left varicocele with bilateral epididymal cysts is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

With regard to all issues remanded, updated VA medical records should be obtained.  See 38 C.F.R. § 3.159(c)(2).

Rating for lumbar spine degenerative disc disease

In January 2008, the RO granted service connection for lumbar spine degenerative disc disease and assigned a noncompensable rating from June 22, 2007.  In August 2008, the Veteran submitted a claim for increase and in February 2009, the RO increased the rating to 20 percent from August 14, 2008.  The Veteran disagreed with the decision and perfected this appeal.  

Additional relevant evidence was submitted within the one year appeal period following the January 2008 decision and thus, the Board finds that the appeal stems from the initial rating.  38 C.F.R. § 3.156(b).  

The Veteran most recently underwent a VA examination to determine the severity of his lumbar spine disability in December 2012.  At the January 2015 hearing, the Veteran reported that he has flare-ups 1-2 times per week.  He also has spasms and uses a cane and sometimes a scooter.  He reported symptoms down his legs and testified that his disability has gotten worse since his last examination.  

Considering the Veteran's testimony and the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).

Ratings for left and right foot plantar fasciitis

In January 2008, the RO granted service connection for plantar fasciitis of the left and right feet and assigned noncompensable ratings from June 22, 2007.  In August 2008, the Veteran submitted a claim for increase and in February 2009, the RO increased the rating to 10 percent for each foot from August 14, 2008.  The Veteran disagreed with the decision and perfected this appeal.  

Additional relevant evidence was submitted within the one year appeal period following the January 2008 decision and thus, the Board finds that the appeal stems from the initial rating.  38 C.F.R. § 3.156(b).  

The Veteran most recently underwent a VA examination to determine the severity of his feet in December 2012.  At the January 2015 hearing, the Veteran testified that he has problems with standing and walking and uses a scooter to get around stores.  He also stated that he got a handicapped sticker and felt that his feet were worse than moderately disabled.  

Given the Veteran's contentions and the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327; Green.  

Rating for bilateral hearing loss

In January 2008, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating from June 22, 2007.  In August 2008, the Veteran submitted a claim for increase and in February 2009, the RO continued the noncompensable rating.  The Veteran disagreed with the decision and perfected this appeal.  

Additional relevant evidence was submitted within the one year appeal period following the January 2008 decision and thus, the Board finds that the appeal stems from the initial rating.  38 C.F.R. § 3.156(b).  

The Veteran most recently underwent a VA examination to determine the severity of his hearing loss in December 2012.  At the January 2015 hearing, the Veteran testified that he has hearing aids.  He felt his tinnitus was worse and his wife would say that his hearing was worse.  

Given the Veteran's contentions and the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327; Green.  

Rating for left corneal scar, residual of shrapnel injury

In January 2008, the RO granted service connection for left corneal scar as a residual of a shrapnel wound and assigned a noncompensable rating from June 22, 2007.  In August 2008, the Veteran submitted a claim for increase and in February 2009, the RO continued the noncompensable rating.  The Veteran disagreed with the decision and perfected this appeal.  

Additional relevant evidence was submitted within the one year appeal period following the January 2008 decision and thus, the Board finds that the appeal stems from the initial rating.  38 C.F.R. § 3.156(b).  

As discussed above, the Board is granting service connection for right corneal scar, residual of shrapnel injury.  The rating issue is inextricably intertwined with the service connection issue and thus, must be deferred.  See Harris v. Derwinski¸ 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  That is, the service-connected visual impairment of both eyes is now for consideration for rating purposes.  Cf. 38 C.F.R. § 4.75(c) (2014).  

Rating for PTSD

In July 2009, the RO granted service connection for PTSD and assigned a 30 percent rating from January 23, 2009.  The Veteran disagreed with the rating and perfected this appeal.  

At the January 2015 hearing, the Veteran testified that he goes to the Vet Center in Lakeland every Wednesday.  He thought he had been going there for about 2 years.  These records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Additionally, the Veteran testified that his condition has worsened since his last VA examination in December 2012.  Considering the Veteran's contentions and the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327; Green.

Service connection for dizziness

In October 2010, the RO denied service connection for dizziness.  The Veteran disagreed with the decision and perfected this appeal.  

At the January 2015 hearing, the Veteran testified that he has had problems with dizziness since Vietnam and he thinks it is a combination of his back and inner ear problems.  He indicated that he went to have tests at VA about a year ago but they did not complete them because he was on medication.

On VA ear disease examination in September 2010, the Veteran reported dizziness but did not remember when it started.  Following examination, diagnosis was idiopathic dizziness.  The examiner stated that it was less likely as not that his dizziness was due to degenerative disc disease.  He stated that it was standard medical logic that dizziness is not caused by degenerative disc disease.  The examiner noted that the Veteran had PTSD, tinnitus, hearing loss, and eye injury which would likely be more causative of dizziness.  

In reviewing the claims folder, it is unclear whether the Veteran has a diagnosed disorder manifested by dizziness and if so, whether it is secondary to service-connected disability.  The above opinion appears to indicate that the cause of the Veteran's dizziness is unknown but might be related to service-connected disabilities other than his lumbar spine.  Under these circumstances, the Board finds that additional examination and opinion are needed.  See 38 C.F.R. § 3.159(c)(4).  

TDIU

The TDIU issue is inextricably intertwined with the rating issues and must be deferred pending the development action requested herein.  See Harris.

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Tampa, Florida for the period from January 2013 to the present.  

2.  Request records from the Lakeland Vet Center for the period from January 2013 to the present.  

3.  Thereafter, schedule the Veteran for a VA spine examination to determine the current nature and severity of service-connected lumbar spine degenerative disc disease.  The electronic claims folder should be available for review.  In accordance with the latest worksheet for rating spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lumbar spine degenerative disc disease, to include any associated neurologic abnormalities.  A complete rationale for any opinion expressed must be provided.  

4.  Schedule the Veteran for a VA feet examination to determine the current nature and severity of service-connected bilateral plantar fasciitis.  The electronic claims folder should be available for review.  In accordance with the latest worksheet for rating foot disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his bilateral plantar fasciitis.  A complete rationale for any opinion expressed must be provided.  

5.  Schedule the Veteran for a VA audiometric examination to determine the current nature and severity of service-connected bilateral hearing loss.  The electronic claims folder should be available for review.  In accordance with the latest worksheet for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his hearing impairment.  A complete rationale for any opinion expressed must be provided.  

6.  Schedule the Veteran for a VA PTSD review examination to determine the current nature and severity of service-connected PTSD.  The electronic claims folder should be available for review.  In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD.  A complete rationale for any opinion expressed must be provided.  

7.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of claimed dizziness.  The electronic claims folder should be available for review.  

The examiner is requested to indicate whether the Veteran has a disorder manifested by dizziness or whether his dizziness is a symptom of another disability.  If the Veteran is diagnosed with a disorder manifested by dizziness, the examiner is requested to provide an opinion as to whether it is at least as likely as not that it had its onset during service or is otherwise related to service.  In making this determination, the examiner is requested to consider the Veteran's lay statements.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

If the examiner determines that any disorder manifested by dizziness is not related to service, he/she should provide an opinion as to whether it is at least as likely as not proximately due to or caused by service-connected disability, to include PTSD, tinnitus, hearing loss, or eye injury.  In making this determination, the examiner is requested to consider the September 2010 VA ear disease examination.  

If the examiner determines that any disorder manifested by dizziness is not due to service or proximately due to or caused by service-connected disability, the examiner should provide an opinion as to whether it is at least as likely as not aggravated by service-connected disability.  If aggravation is shown, the examiner should provide a baseline level of disability.  

A complete rationale for any opinion expressed must be provided.

8.  After completing the requested action and any additional development deemed appropriate, readjudicate the remaining appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


